DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – figs. 1-2, 5-11, 14 and 17-18
Species II – figs. 1-2, 5-11, 15-16 and 18
Species III – figs. 3A-4, 7-10, 12-14 and 17
Species IV – figs. 3A-4, 7-10, 12 and 15-16
Species V – claim 13 (not shown, but corresponds to “Example 13” in the specification)
Examiner notes that applicant freely admits in the last two lines of ¶ [0037] of the specification that “This disclosure has various embodiments and alternative blade designs [i.e., species], which are shown in full detail in the figures”, and in ¶ [0073], “The following examples pertain to further embodiments.”
Species I is the same as Species II with the exception that the blade assembly of Species I comprises the paddle wheel of figs. 14 and 17, whereas the blade assembly of Species II comprises the perforated disc of figs. 15-16. The paddle wheel and the perforated disc are not obvious variants of each other based on the current record and, therefore, the species are independent or distinct for at least that reason.

Species I and IV only share the same base portion.
Species II and III only share the same base portion.
Similar to Species I and III, Species II and IV share the same base portion and blade assembly, but have different ice conditioning portions.
Similar to Species I and II, Species III is the same as Species IV with the exception that the blade assembly of Species III comprises the paddle wheel of figs. 14 and 17, whereas the blade assembly of Species IV comprises the perforated disc of figs. 15-16.
Species V requires a venting channel disposed in a wall of an ice conditioning housing of the ice conditioning portion, and none of Species I-IV require this. For at least this reason, the species are independent or distinct.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 8-12, 14-15 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753